Citation Nr: 0209458	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that denied an increased rating for mechanical low back 
pain, evaluated as 10 percent disabling and denied service 
connection for neck and spinal injuries secondary to a motor 
vehicle accident.  

These issues were before the Board in December 1999.  The 
Board concluded that the residuals of the thoracic and 
cervical spine injuries, associated with the motor vehicle 
accident, were not well grounded; however, service connection 
for a herniated nucleus pulposus (HNP) at the L3-4 or L5-S1 
levels was granted secondary to such accident.  The issue of 
the HNP was combined with the veteran's service-connected 
mechanical low back pain and remanded for further 
development.  

Thereafter, in a January 2001 rating decision, the RO 
assigned an increased rating of 20 percent for the service-
connected low back disability, effective on March 29, 1996.  

Then, in a January 2002 rating decision, the RO assigned an 
increased rating of 40 percent for the service-connected low 
back disability, effective on November 28, 2000.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's herniated nucleus pulposus at L4-L5 and L5-
S1 with a history of mechanical low back pain is not shown to 
be manifested by sciatic neuropathy with pain and 
demonstrable muscle spasm, absent ankle jerk or other 
pronounced neurological findings with little intermittent 
relief.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected low back disability manifested by 
herniated nucleus pulposus at L4-L5 and L5-S1 with a history 
of mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5286, 5289, 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The VA treatment records, including radiology reports, dated 
1996 through 1998, show the veteran had complaints of having 
low back pain, numbness in the legs and feet and leg 
weakness, in addition to pain and numbness in the upper 
extremities and shoulders associated with a cervical spine 
injury.  

In February 1996, the veteran underwent a magnetic resonance 
imaging of the lumbar spine.  The examiner diagnosed a small 
right paracentral HNP at the L3-4 level causing effacement of 
the anterior thecal sac and narrowing of the right neural 
foramen and a small central HNP at the L5-S1 level causing 
mild anterior thecal sac effacement at the same level.  

In a June 1996 letter, a VA physician stated that the veteran 
might not necessarily recover from his myelopathy as a result 
of his recent spine/neck surgery.

In June 1996, the veteran underwent a VA orthopedic 
examination at an Outpatient Clinic.  The veteran had 
complaints of having low back and neck pain, numbness, and 
radiating pain in the upper extremities following an injury 
where he was run over by a 4x4 truck, in which he reported 
suffering no thoracic or cervical fractures.  

The veteran also reported myelopathy secondary to a cervical 
compression lesion requiring a C6-7 anterior cervical 
decompression and fusion with an iliac crest bone graft that 
same month.  Following the surgery, the veteran had 
complaints of gait incoordination.  

Upon examination, the examiner reported the veteran had 5/5 
strength in the upper extremities, negative Froment's sign, 
5/5 strength with thumb opposition, and "EPL" was intact 
with motor function.  The veteran also related decreased 
sensation in the ring and small fingers extending up the 
ulnar aspect of the volar forearm and medial arm in the 
axilla.  The veteran's reflexes were 3+ and symmetrical in 
the biceps, triceps and brachioradialis.  

The examination of the veteran's lumbar spine revealed a full 
range of motion without significant discomfort.  The veteran 
also walked heel to toe without discomfort and had a slight 
decreased strength in the L5 distribution bilaterally to the 
lower extremities.  The veteran's dorsi and plantar flexors, 
invertors and evertors of the foot, quadriceps, hamstrings, 
and psoas musculature were all 5/5.  

The veteran had subjective decreased sensation along the 
posteromedial aspect of the right foot and into the sole of 
the foot.  Furthermore, the examiner noted that the veteran 
had hyperreflexic reflexes in the patella tendons at 3+ and 
obvious clonus of the bilateral feet with dorsiflexion and 
hyperreflex at 3+ Achilles tendon reflexes.  

In conclusion, the examiner diagnosed the veteran as having 
status post anterior cervical spine decompression and fusion 
with an iliac crest bone graft at the C5-6 level secondary to 
myelopathy and a small central L3-4 herniated nucleus 
pulposus (HNP) with no gross clinical evidence of myelopathy 
or radiculopathy in the lower extremities.  

In May 1998 the veteran underwent another VA examination.  
The veteran had complaints of having pain and weakness in the 
low back noticeable with strenuous activity such as stooping, 
bending, lifting, and long sitting.  At the time of the 
examination, the veteran did not use crutches or a brace.  

The examination revealed a full range of motion of the 
dorsolumbar spine in all planes with pain on "extremes" 
with additional limitation of motion due to pain.  No spasm, 
weakness, or tenderness was noted.  The veteran's posture was 
normal with no fixed deformity.  The veteran also exhibited 
no muscle atrophy or spasm and no neurological abnormalities.  
The examiner diagnosed the veteran as having a low back 
injury with residuals.  

An October 1999 lay statement states that the veteran was 
sunbathing on the grass when a truck drove over the veteran 
and that the veteran was able to get up and walk directly to 
the sick bay.  

In November 2000, the veteran underwent a VA examination.  
The veteran reported a history of back pain since his 
original injury in the 1980's that increased with the second 
injury involving the truck.  The veteran also stated that he 
was able to work except for time off for the neck operation.  

Specifically, the veteran had complaints of some daily pain, 
but more stiffness and a "sore" feeling in the low back 
above the hip and to the right side.  The veteran reported 
that this did not prevent ordinary activity or require 
medication.  

However, the veteran reported that, about every two weeks, he 
suffered from severe episodes with more pain in the low back 
and some degree of numbness in the right lower extremity 
posterior and lateral surface thigh down to the foot.  At the 
foot, the veteran had altered sensation on the top of the 
foot and some "numb-type" feeling.  The veteran also 
reported that he would stumble and have temporary trouble 
with balance.  

The examiner also reported that the veteran did not describe 
lack of endurance, fatigue or incoordination, but that his 
symptoms prevented him from running, carrying on ordinary 
work, lifting, twisting and turning for about a day.  The 
veteran did not use crutches, a cane or a back brace.  

Upon examination, the examiner reported that the veteran 
walked into the room comfortably, was able to life himself 
onto the table, and maintained good posture with normal 
lumbar lordosis.  The veteran had tenseness, but no 
tenderness over the right paralumbar area above the right hip 
and no tenderness over the vertebral column.  

The veteran could flex to 15 degrees without pain.  Left 
lateral flexion at the waist was to 30 degrees with minor 
discomfort; flexion was to 40 degrees to the right without 
pain.  He was able to rotate 20 degrees to the left and 20 
degrees to the right.  The veteran had discomfort at 20 
degrees when the right lower back was stretched, and straight 
leg raising did produce pain beginning at 40 degrees and was 
marked at 50 degrees on the right.  The veteran was able to 
tolerate straight leg raising to 70 degrees on the left.  

The veteran had no weakness in the quadriceps, but had 
weakness in the right ankle.  The veteran's sensation was 
intact on the dorsum of the right foot and right leg, other 
than subjective sensation of some paresthesia or thickened 
feeling in response to touch and pinprick.  Position sense 
was prompt and intact, and deep tendon reflexes were 3+ and 
active at the knees and 2+ and active at the ankles 
bilaterally.  The veteran was able to stand on tiptoe and 
heels without pain.  

The examiner diagnosed the veteran as having lumbar 
intervertebral degenerative disc disease, with right 
radiculopathy and right ankle weakness with paresthesias and 
intermittent painful flares.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the February 1997 Statement of 
the Case, November 2001 Supplemental Statement of the Case, 
and letter dated June 2001, issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).   

The veteran contends that his service-connected low back 
disability is more disabling than the currently assigned 40 
percent reflects.  

The veteran is currently rated as 40 percent disabling under 
Diagnostic Code 5293.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.   

Additionally, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to  Johnson v. Brown, 9 Vet. App. 7 (1996), 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is considered under Diagnostic Code 5293, even though the 
rating corresponds to the maximum rating under another 
Diagnostic Code pertaining to limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).  

Likewise, a 100 percent evaluation is assigned, under 
Diagnostic Code 5286 where there is complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of the major joints or without 
other joint involvement, and under Diagnostic Code 5289, a 50 
percent is warranted for unfavorable ankylosis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5286, 5289 (2001).  

The Board concludes, after careful review of the medical 
evidence and taking into consideration §§ 4.40 and 4.45 of 
the regulations, that the veteran's currently assigned 40 
percent evaluation fully contemplates the level of his 
service-connected low back disability.  

In this regard, while the Board acknowledges that the veteran 
experiences pain, limitation of motion, and slight decreased 
strength in the L5 distribution, the medical evidence does 
not demonstrate that the veteran exhibits pronounced 
neurological findings to warrant a 60 percent rating.  

The November 2000 VA examiner diagnosed the veteran as having 
intervertebral disc disease with right radiculopathy and 
right ankle weakness with paresthesias, but the examiner also 
reported that the veteran's sensation was intact on the 
dorsum of the right foot and right leg and that the veteran 
experienced "subjective" sensation of paresthesia and a 
thickened feeling in response to touch and pinprick.  

Furthermore, the examiner reported that the veteran's 
position sense was prompt and intact and that deep tendon 
reflexes were 3+ and active at the knees and 2+ and active at 
the ankles, bilaterally.  

Likewise, although the veteran reported complaints of pain 
and numbness in the upper extremities along with myelopathy, 
these complaints were associated with the nonservice-
connected cervical spine injury.  

In addition, during the July 1996 VA orthopedic examination, 
the examiner reported that the veteran's dorsi and plantar 
flexors, invertors and evertors of the foot, quadriceps, 
hamstrings, and psoas musculature were all 5/5, and that the 
decreased sensation along the posteromedial aspect of the 
right foot was "subjective."  

Likewise, the examiner concluded that the veteran exhibited 
no gross clinical evidence of myelopathy or radiculopathy in 
the lower extremities.  Similarly, during the May 1998 VA 
examination, the veteran did not exhibit muscle atrophy, 
spasm or neurological abnormalities.  

Furthermore, the veteran does not exhibit complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of the major joints or 
without other joint involvement to warrant a higher rating 
under Diagnostic Code 5286, or unfavorable ankylosis to 
warrant a higher rating under Diagnostic Code 5289.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  An increased rating for the veteran's service-
connected low back disability is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

Entitlement to an increased rating for the service-connected 
low back disability, greater than 40 percent, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

